Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any                                   Sep 25 2014, 9:15 am
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

FREDERICK VAIANA                                   GREGORY F. ZOELLER
Voyles Zahn & Paul                                 Attorney General of Indiana
Indianapolis, Indiana
                                                   BRIAN REITZ
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

TAEVON SPIVEY,                                     )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 49A02-1312-CR-1046
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


      APPEAL FROM THE MARION SUPERIOR COURT, CRIMINAL DIVISION 1
                     The Honorable Kurt Eisgruber, Judge
                     Cause No. 49G01-1301-MR-005601


                                       September 25, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
        Taevon Spivey appeals following his convictions of Murder,1 class A felony

Attempted Murder,2 and class C felony Carrying a Handgun Without a License. 3 Spivey

presents the following issue for our review: Did the State present sufficient evidence to

support his murder and attempted murder convictions?

        We affirm.

        On the evening of January 9, 2013, Spivey was visiting with his girlfriend, Zsalia

Cheatam, at her apartment in Indianapolis. Also at the apartment were Zsalia’s brother,

Rakim Cheatam, Zsalia’s two young children, and two other men. At approximately 8:00

p.m., Donta Jackson and Regenal Ball knocked on the front door. Spivey asked who was

there, and Jackson responded that he had come to get his cable converter box, which he

had previously lent to Zsalia. Zsalia retrieved the box from a bedroom and handed it to

Spivey. When Spivey opened the door to hand the box to Jackson, one of the men



1
 Ind. Code Ann. § 35-42-1-1 (West, Westlaw current with all 2014 Public Laws of the 2014 Second
Regular Session and Second Regular Technical Session of the 118th General Assembly).
2
  Ind. Code Ann. § 34-41-5-1 (West, Westlaw 2012) (attempt); I.C. § 35-42-1-1 (murder). The version of
the attempt statute in effect at the time this offense was committed classified attempted murder as a class
A felony. This statute has since been revised and in its current form reclassifies the offense as a Level 1
felony. See Ind. Code Ann. § 35-41-5-1 (West, Westlaw current with all 2014 Public Laws of the 2014
Second Regular Session and Second Regular Technical Session of the 118th General Assembly). The
new classification, however, applies only to offenses committed on or after July 1, 2014. See id. Because
this offense was committed on January 9, 2013, it retains the former classification.
3
  Ind. Code Ann. § 35-47-2-1 (West, Westlaw 2012) (providing that a person shall not carry a handgun
without being licensed); I.C. § 35-47-2-23 (West, Westlaw 2012) (providing that a person who violates
I.C. § 35-47-2-1 commits a class A misdemeanor, but that the offense is elevated to a class C felony if the
person has a prior conviction under this subsection). At the time Spivey committed the instant offenses,
I.C. 35-47-2-23 classified the offense as a class C felony. That statute has since been repealed, but its
substance has been incorporated into the revised I.C. § 35-47-2-1 (West, Westlaw current with all 2014
Public Laws of the 2014 Second Regular Session and Second Regular Technical Session of the 118th
General Assembly). The revised I.C. § 35-47-2-1 reclassifies Spivey’s handgun offense as a Level 5
felony. The new classification, however, applies only to offenses committed on or after July 1, 2014. See
id. Because this offense was committed on January 9, 2013, it retains the former classification.


                                                    2
outside the door pointed a gun at him. Spivey then slammed the door and locked it, and

the men outside started kicking the door.

       Spivey then kicked out the screen of a front window in Zsalia’s second-floor

apartment and climbed out of the window and onto an awning covering the porch below.

As Jackson and Ball were walking away, Spivey pulled out a handgun and fired down at

them. Ball fell to the ground and Jackson returned fire. Spivey then jumped from the

awning onto the ground, got into a car, and left.

       Meanwhile, Deputies John Dicicco and Craig Tegeler of the Marion County

Sheriff’s Office, who were working off-duty as security guards in the apartment complex,

were in the process of apprehending a trespasser when they heard gunfire. Specifically,

they heard at least three gunshots, then a brief pause, followed by two more gunshots that

sounded like they had come from a different gun. Jackson then came running around the

side of one of the buildings. The deputies ordered him to stop, but he kept running and

entered a nearby building. When the deputies caught Jackson in the basement of the

building, he told them that his friend had been shot. The deputies handcuffed Jackson,

who was at that time unarmed, and then walked toward the area of the shooting. The

deputies found Ball on the ground, bleeding from a large wound in his shoulder. A few

feet away, a handgun and two spent shell casings were found. Later forensic testing

revealed that both shell casings were fired from the same gun. Ball was transported to

the hospital, where he was later pronounced dead. An autopsy revealed that Ball died

from a single gunshot wound, and that the bullet entered just above his collarbone,

proceeded at a downward angle through his lung, and exited through his back.

                                             3
          A few days later, after receiving a tip, police returned to the apartment complex

and recovered six spent shell casings from the top of the awning on which Spivey had

stood when shooting at Ball and Jackson. Forensic testing established that all six of the

casings were fired from the same gun, and not the same gun that fired the two casings

found near Ball’s body.

          As a result of these events, the State charged Spivey with murder, attempted

murder, and carrying a handgun without a license. Following a two-day jury trial, Spivey

was found guilty as charged. The trial court sentenced Spivey to an aggregate term of

sixty years. Spivey now appeals.

          Spivey argues that the State presented insufficient evidence to support his murder

and attempted murder convictions.4 In reviewing a challenge to the sufficiency of the

evidence, we neither reweigh the evidence nor judge the credibility of witnesses.

Atteberry v. State, 911 N.E.2d 601 (Ind. Ct. App. 2009). Instead, we consider only the

evidence supporting the conviction and the reasonable inferences to be drawn therefrom.

Id. If there is substantial evidence of probative value from which a reasonable trier of

fact could have drawn the conclusion that the defendant was guilty of the crime charged

beyond a reasonable doubt, the verdict will not be disturbed. Baumgartner v. State, 891

N.E.2d 1131 (Ind. Ct. App. 2008).

          It is not necessary that the evidence overcome every reasonable hypothesis of

innocence; rather, the evidence is sufficient if an inference may reasonably be drawn

from it to support the conviction.               Drane v. State, 867 N.E.2d 144 (Ind. 2007).

4
    Spivey does not challenge his carrying a handgun without a license conviction.


                                                      4
Accordingly, the question on appeal is whether the inferences supporting the verdict were

reasonable, not whether other, “more reasonable” inferences could have been drawn.

Thompson v. State, 804 N.E.2d 1146, 1150 (Ind. 2004). Because reaching alternative

inferences is the function of the trier of fact, we may not reverse a conviction merely

because a different inference might plausibly be drawn from the evidence. Thompson v.

State, 804 N.E.2d 1146.

       Though Spivey purports to challenge both his murder and attempted murder

convictions, the majority of his argument is directed toward the attempted murder

conviction. We therefore address that argument first. To convict Spivey of attempted

murder, the State was required to prove that Spivey engaged in conduct that constituted a

substantial step toward intentionally killing Jackson. See I.C. §§ 34-41-5-1, 35-42-1-1;

Bethel v. State, 730 N.E.2d 1242, 1246 (Ind. 2000) (noting that “it is well settled . . . that

a conviction for attempted murder requires proof of specific intent to kill”). In the

charging information, the State alleged that Spivey did so by shooting at Jackson. This

court has explained that “[t]he intent to kill may be inferred from the use of a deadly

weapon in a manner likely to cause death or great bodily injury, in addition to the nature

of the attack and circumstances surrounding the crime.” Fuentes v. State, 10 N.E.3d 68,

75 (Ind. Ct. App. 2014), trans. denied. “[D]ischarging a weapon in the direction of a

victim is substantial evidence from which the jury could infer intent to kill.” Id.

       Spivey first argues that the evidence is insufficient to establish that he acted with

the specific intent to kill Jackson. In support of this argument, he asserts that there is no

evidence that he fired a gun in Jackson’s direction. We disagree. Mikishia Watson-

                                              5
Robinson testified that she saw Spivey step out onto the awning and fire down at Jackson

and Ball as they were walking away from the apartment building. Watson-Robinson

testified further that Ball fell to the ground, and Jackson then returned fire. Although

Watson-Robinson testified that she saw Spivey fire only once, other evidence supports an

inference that Spivey fired multiple shots at the men. Specifically, six spent shell casings

were recovered from the top of the awning, all of which had been fired from the same

gun. Deputies Dicicco and Tegeler heard at least three gunshots, then a brief pause,

followed by two more gunshots coming from a different weapon. Two shell casings that

had been fired from the same gun were found on the ground near Ball’s body. This

evidence is consistent with Watson-Robinson’s testimony that Spivey initiated the

shooting and Jackson returned fire. We note further that the evidence established that

Spivey had a motive to kill both Ball and Jackson. Just before Spivey shot at the men,

they had come to Zsalia’s apartment, and when Spivey answered the door, either Jackson

or Ball pointed a gun at Spivey. When Spivey slammed the door, Ball and Jackson

kicked at the door and tried to open it. Thus, the jury could have concluded that Spivey

was acting in retaliation for this incident. We therefore conclude that the State presented

sufficient evidence to support Spivey’s attempted murder conviction.5

        Turning now to Spivey’s argument concerning his murder conviction, we first note

that to convict Spivey of murder as charged, the State was required to prove that Spivey

5
  Spivey makes much of the trial court’s statement, made at the sentencing hearing, that the evidence on
the attempted murder conviction was “very lean.” Transcript at 421. We note, however, that the jury was
the finder of fact in this matter, and the trial court’s assessment of the weight of the evidence is not
controlling. Furthermore, the trial court did not state that the evidence was insufficient to support the
conviction.


                                                   6
knowingly killed Ball. See I.C. § 35-42-1-1. Spivey does not dispute that he is the

person who killed Ball. Instead, he argues that the State failed to prove that he did so

knowingly. His argument in this regard is rather undeveloped; he simply suggests that

the evidence “would support an act of recklessness rather than knowingly [sic] or

intentional behavior.”    Appellant’s Brief at 10.       “A person engages in conduct

‘knowingly’ if, when he engages in the conduct, he is aware of a high probability that he

is doing so.” I.C. § 35-41-2-2 (West, Westlaw current with all 2014 Public Laws of the

2014 Second Regular Session and Second Regular Technical Session of the 118th

General Assembly). As we explained above with respect to Spivey’s attempted murder

conviction, the evidence favorable to the verdict establishes that Spivey climbed out of

the apartment window, stepped onto the awning, and fired at Ball and Jackson as they

walked away from the apartment. This evidence is more than sufficient to support an

inference that Spivey acted knowingly in killing Ball.

      Judgment affirmed.

      VAIDIK, C.J., and MAY, J., concur.




                                            7